Citation Nr: 1432220	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-07 828	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sinusitis.

2.  Entitlement to a compensable rating for vision loss residuals of a right eye injury.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for bilateral flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1986 to May 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Washington, DC Department of Veterans Affairs (VA) Appeals Management Center (AMC); a May 2009 rating decision of the Los Angeles, California VA Regional Office (RO); and an October 2009 rating decision of the San Diego, California VA RO.  The record is now in the jurisdiction of the Muskogee, Oklahoma RO.

The Board notes that the RO reopened the Veteran's claim for service connection for sinusitis and decided it on the merits.  However, the Board must make its own determination whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

[The Board notes that the record contains a June 2013 rating decision by the Muskogee RO which adjudicates 16 issues unrelated to the issues now before the Board; thereafter, the record contains a June 2013 letter from the RO to the Veteran which acknowledges his June 17, 2013 "written disagreement" with the June 2013 rating decision, as well as an August 2013 letter from the RO to the Veteran which acknowledges his June 17, 2013 and July 2, 2013 "written disagreement" with the June 2013 rating decision.  The June 17, 2013 and July 2, 2013 documents are in the record now before the Board, and must be associated with the record to ensure that the record considered is complete and that the Veteran's intents are clear.]

[A Motion alleging clear and unmistakable error (CUE) in a January 2009 Board decision that granted increased ratings (of 10 percent prior to February 10, 2004 and 30 percent from November 7, 2007) for the Veteran's service-connected cervical spine disability is addressed in a separate Ruling on the Motion.]  

The issues seeking service connection for sinusitis (on de novo review), and increased ratings for vision loss residuals of a right eye injury, bilateral hearing loss, and bilateral flat feet, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A January 2009 Board decision denied the Veteran service connection for sinusitis, finding in essence that a diagnosis of sinusitis was not shown.

2.  Evidence received since the January 2009 Board decision suggests that the Veteran has a current diagnosis of sinusitis; relates to an unestablished fact necessary to substantiate the claim of service connection for sinusitis; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for sinusitis may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens the claim, there is no need to belabor the impact of the VCAA on this matter (as any notice or duty to assist omission is harmless).

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A January 2009 Board decision denied the Veteran service connection for sinusitis.  That decision is final based on the evidence then of record.  38 U.S.C.A. § 7104.  The denial of service connection for sinusitis was predicated essentially on a finding that a diagnosis of sinusitis was not shown.

Evidence received since the January 2009 Board decision includes an April 2009 private treatment record, VA treatment records dating since June 2009, and a September 2009 statement from a private physician.  The April 2009 private treatment record notes an assessment of "Sinusitis R Maxillary."  A June 2009 VA treatment record notes the Veteran's report of "recurrent sinusitis that occurs about once a month, which he thinks is related to fracture of R maxillary sinus in 1986 while in [M]arine [C]orps"; the treatment provider (a medical student) assessed the Veteran with "recurrent R maxillary sinusitis ~1x per month for several years."  The September 2009 statement from the Veteran's private physician was a request to another private physician to see the Veteran for "chronic sinusitis, recurrent acute sinusitis and attenuation of the right nasal passage."  Thereafter, VA treatment records document the Veteran's treatment for chronic sinusitis (as noted on his Problem List at the VA Medical Center in Oklahoma City, Oklahoma and also listed as the reason for ordering January 2011 VA x-rays and a March 2011 VA CT scan of his sinuses).

As service connection for sinusitis was previously denied on the basis that there was no diagnosis of sinusitis during the period of claim, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that he does indeed have a current diagnosis of sinusitis.  The aforementioned medical records document that the Veteran has had chronic sinusitis diagnosed by private and VA treatment providers.  For purposes of reopening, they are deemed to be credible.  They relate to an unestablished fact necessary to substantiate the claim of service connection for sinusitis and raise a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for sinusitis may be reopened.  38 U.S.C.A. § 5108.  De novo review of this claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for sinusitis is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.
As an initial matter, the Board notes that the record contains a January 2014 rating decision by the Muskogee RO which adjudicates 4 issues unrelated to the issues now before the Board; however, none of the evidence considered by the RO in that decision (including VA treatment records dated after May 2013; a June 2013 claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and records from the Social Security Administration (SSA)) is associated with the record now before the Board.  This evidence cited by the January 2014 rating decision may contain pertinent information regarding the issues that are before the Board, and must be associated with the record.  Additionally, any reports of ongoing VA treatment are constructively of record and must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service Connection for Sinusitis

The Veteran's service treatment records (STRs) document that he was treated for a fractured right maxillary sinus and was also seen in sick call for upper respiratory illness which may have included acute sinusitis.  On postservice VA sinus examination in November 2007, the examiner determined that the Veteran did not have a current diagnosis of sinusitis; the examiner opined that "any breathing difficulty is attributable to the Veteran's nasal polyps, a condition unrelated to any past sinus infections 17 or more years ago"; the examiner also noted that VA treatment records did not demonstrate a history of sinusitis for the Veteran.

As outlined above, the evidence of record now documents that the Veteran has diagnoses of chronic sinusitis by private and VA treatment providers during the period of the current claim.

There is no medical opinion in the current record that addresses a nexus between the Veteran's current sinusitis and the pertinent findings in service.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Increased Rating for Right Eye Injury with Vision Loss

In an August 2008 written statement, the Veteran expressed disagreement with the 0 percent rating assigned for the award of service connection for vision loss residuals of a right eye injury by the April 2008 rating decision.  The AOJ has not issued a statement of the case (SOC) addressing this issue, as required, and the Board must remand this matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Increased Ratings for Bilateral Hearing Loss and Bilateral Flat Feet

On his March 2011 VA Form 9 pertaining to the issues seeking increased ratings for bilateral hearing loss and bilateral flat feet, the Veteran explicitly stated (on the back of the form): "I am also requesting a hearing before my case goes to the BVA."  He is entitled to such hearing.

Accordingly, the case is REMANDED for the following:

1.  The AOJ must secure for the record the evidence cited by and considered in the January 2014 rating decision (including VA treatment records dated after May 2013; a June 2013 claim for a TDIU; and records from the SSA).

2.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his sinusitis, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.  The AOJ should also secure complete copies of the clinical records of all VA treatment the Veteran has received for his sinusitis since May 2013.

3.  After Instructions #1 and #2 are completed, the AOJ should arrange for a sinus examination of the Veteran to ascertain the nature and likely etiology of any current sinus disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each sinus disability entity found.  If sinusitis is not diagnosed, please reconcile that conclusion with the medical evidence in the record cited above.

(b)  Please identify the most likely etiology for any/each sinus disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (is related to the pertinent findings of documented in the Veteran's STRs)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the issue on appeal of entitlement to service connection for sinusitis (on a de novo basis).  If such issue remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

5.  The AOJ must also issue a SOC addressing the issue of entitlement to a compensable rating for vision loss residuals of a right eye injury, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  If a timely substantive appeal is received, this issue should be returned to the Board.

6.  The AOJ should also schedule the Veteran for a hearing before the Board addressing the issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to a rating in excess of 10 percent for bilateral flat feet.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.  Those issues should thereafter be processed in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


